ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 32

EVAN J. KRAME                                                                                  *      September Term, 2021


                                                                                   ORDER

                        Upon consideration of the “Petition for Disciplinary or Remedial Action, and

Request for Immediate Temporary Suspension Pending Final Disposition in the District of

Columbia,” and attachments thereto, and the Respondent’s response to this Court’s Order

to Show Cause, it is this 19th day of November, 2021


                        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d)(2), that Evan J. Krame, Respondent, is hereby temporarily suspended,

effective immediately, from the practice of law in the State of Maryland, pending further

order of this Court; and it is further


                        ORDERED, that the Clerk of this Court shall strike the name of Evan J. Krame

from the register of attorneys in this Court and comply with the notice provisions of

Maryland Rule 19-761(b).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                           /s/ Joseph M. Getty
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                                Chief Judge
                            2021-11-19 08:41-05:00




Suzanne C. Johnson, Clerk